United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2988
                         ___________________________

                                     Luis Herrera

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: June 14, 2016
                               Filed: July 15, 2016
                                  ____________

Before MURPHY and SHEPHERD, Circuit Judges, and PERRY,1 District Judge.
                         ____________

MURPHY, Circuit Judge.

      Luis Herrera pled guilty to five counts of distributing pure methamphetamine
and one count of conspiring to distribute 50 grams or more of pure methamphetamine
within 1000 feet of a playground or school. See 21 U.S.C. § 841(b)(1)(A)(viii). The


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri, sitting by designation.
district court2 sentenced Herrera to 120 months imprisonment, which he challenges
in his 28 U.S.C. § 2255 petition. Herrera alleges that he is not subject to the ten year
mandatory minimum sentence under § 841(b)(1)(A)(viii) because his counsel failed
to challenge the quantity and purity of methamphetamine he sold. The district court
denied Herrera's petition, and we affirm.

      Herrera's convictions were based on five controlled buys of methamphetamine.
On July 29, 2010 Herrera sold approximately 8.5 grams of a mixture or substance
containing about 7 grams of pure methamphetamine. On August 17, 2010 he sold
approximately 6.5 grams of a mixture or substance containing about 4.6 grams of
pure methamphetamine. These two drug transactions occurred within 1000 feet of
The Boys and Girls Home playground in Sioux City, Iowa, and three others occurred
within 1000 feet of St. Michael's School and Leeds Playground in Sioux City.
Herrera sold approximately 22.1 grams of a mixture or substance containing about
18.2 grams of pure methamphetamine on August 26, 2010, approximately 16.1 grams
of a mixture or substance containing about 16 grams of pure methamphetamine on
October 20, 2010, and 48.3 grams of a mixture or substance containing about 41.7
grams of pure methamphetamine on February 15, 2011.

       The district court sentenced Herrera to 120 months imprisonment because
under 21 U.S.C. § 841(b)(1)(A)(viii) the distribution of "50 grams or more of
methamphetamine," or "500 grams or more of a mixture or substance containing . .
. methamphetamine," is subject to a ten year mandatory minimum sentence. The
district court calculated that Herrera had cumulatively distributed at least 50 grams
of pure methamphetamine from April 2010 to February 2011, within 1000 feet of a
playground or school.



      2
      The Honorable Donald E. O'Brien, United States District Judge for the
Northern District of Iowa.

                                          -2-
      Herrera filed a motion to vacate or correct his sentence under 28 U.S.C. § 2255,
arguing ineffective assistance of counsel because his attorney had not challenged the
government's calculation of the pure methamphetamine he had sold. The district
court denied Herrera's habeas petition but granted a certificate of appealability.
Herrera appeals, claiming that his counsel failed to argue that he is not subject to the
ten year mandatory minimum because the 50 gram provision in § 841(b)(1)(A)(viii)
does not apply to mixtures which contain a portion of pure methamphetamine.

        We review the district court's denial of a habeas petition de novo for its legal
conclusions and for clear error as to its findings of fact. See White v. Dingle, 757
F.3d 750, 752 (8th Cir. 2014). To prevail on a claim of ineffective assistance, Herrera
must show that his counsel's performance was deficient and that it prejudiced his
defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984). Every circuit to
consider the issue has concluded that the statutory language "50 grams or more of
methamphetamine" in § 841(b)(1)(A)(viii) applies when a defendant possesses a
mixture or mixtures which contain 50 grams of pure methamphetamine. See United
States v. Villegas, 554 F.3d 894, 900–01 (10th Cir. 2009) (collecting cases). The
sentencing guideline commentary further supports this analysis. In U.S.S.G. § 2D1.1,
pure or actual methamphetamine is defined as "the weight of the controlled substance,
itself, contained in the mixture or substance." See U.S.S.G. § 2D1.1, cmt. n.(B) to
Drug Quantity Table.         Thus, "a mixture weighing 10 grams containing
[methamphetamine] at 50% purity contains 5 grams of [pure methamphetamine]."
See id.; United States v. Mesner, 377 F.3d 849, 853, n.1 (8th Cir. 2004).

       Here, Herrera pled guilty to distributing mixtures which in total contained 87.5
grams of pure methamphetamine. Herrera shows no authority supporting his
argument that the mandatory minimum does not apply to him, or that his counsel was
deficient in failing to dispute the government's calculation of pure methamphetamine
he distributed.



                                          -3-
      For these reasons we affirm the district court's judgment denying Herrera's
habeas petition.

                      ______________________________




                                       -4-